The Court being Opened His honour the Judge pronounced his Decree
Whereupon John Brown, John Banister and William Mumford Owners of the brigantine Victory whereof the sd Joseph Power is Commander, Moves to the Court for an Appeal from this Court to the Commissioners Appointed or to be appointed under the Great Seal of Great Britain for receiving hearing and determining Appeals in Causes of Prizes, Which is granted the said Joseph Power Conforming himself according to Law in such Cases made and provided. After which the Court Appointed Cap4 George Wanton Cap4 Jonathan Tillinghast and Mr Samuel Vernon to View the Vessel With her Tackle Apparel Furniture Cargo Negros and Money Mentioned in the Libel and give the true Value and Estimate of the same to this Court on Oath as soon as possible, And that the sa Peter Simon give Security to the sa Joseph Power and Company for the sa Valuation to answer said Appeal.
Colony of Rhode Island etc. Curia AdmiraliTatis At a Court of Vice Admiralty held at Newport on Wednesday the Sixth day of Octr A. D 1742.
The Honble Samuel Pemberton Esqr D Judge
The Court being Opened, His Honr the Judge, Upon the Motion of Mr Read
Attry for the Captors in the Case Cap4 Joseph Power etc. against the Sloop LAmiable de Cap and Cargo etc. that the sa Power and Company shou’d be Acquitted from paying any Cost for trying the Libel etc. in sa Case, Which his Honr the Judge mentioned and Declared he should not nor wou’d not look to them, but to Cap4 Peter Simon for the same.